UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6974


KATRINA HARRIS,

                    Plaintiff - Appellant,

             v.

MATTHEW SURVELL, Officer,

                    Defendant - Appellee,

             and

CARROLL COUNTY DETENTION CENTER; WARDEN HARDIN,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell III, District Judge. (1:16-cv-03070-GLR)


Submitted: January 31, 2018                                  Decided: February 16, 2018


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katrina Harris, Appellant Pro Se. Kevin Bock Karpinski, Sandra Diana Lee,
KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Katrina Harris appeals the district court’s order granting summary judgment in her

42 U.S.C. § 1983 (2012) suit for failure to exhaust administrative remedies. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Harris v. Survell, No. 1:16-cv-03070-GLR (D. Md. filed June

22, 2017, and entered June 23, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2